DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.

The prior art rejections are maintained or modified as follows:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 17 limitations including “means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
Various separation elements as defined in claim 18 (see claim set of 11/13/2019)
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (“Law”)(US 3,790,091) in view of Valerio (US 2008/0257794 A1) and Knust et al. (“Knust”)(US 8,556,201)
Law (fig. 1-9) teaches a plant for recovering and treating residues from crushing scrap comprising:
(re: certain elements of claim 17)  a first plant part (12) provided including:
a granulator system, that is a first grinding or crushing system, the granulator system being configured to crush the scrap and reduce, in dry mode and without pre-screening stages, the residues from crushing into a stream of granular material (fig. 1, 3 and col. 3, ln. 10-25 and col. 4 teaching initial reduction stage to reduce waste stream to uniform size particles);
a magnetic separation system (64) configured to separate the ferrous materials from said stream of granular material;
 a system of separation by density (aspirators or cyclones) configured to remove light plastic materials from said stream of granular material; and
a multi-stage screening system (screening stages near 78, 114) configured to separate the stream of granular materials into a plurality of fractions of materials; and
a mechanic/pneumatic sorting system (near 50, 90 and/or 106)  configured to remove a lightest fraction of the plurality of fractions, separate another quantity of non-ferrous metals, and 
 a second plant part including:
a means to treat and size the plastic materials to transform said plastic into additive material of a granular form (fig. 2A showing pelletizer 154; col. 3, ln. 55-68 and col. 7, ln. 18-65 teaching creating fuel pellets from plastic materials with pelletizer, wherein plastic materials are treated with additives to improve functionality as fuel source); 
 (re: claim 21)  wherein said additive material functions as a fuel or reducing agent (col. 7, ln. 18-65). 
(re: claims 22-30) The claimed method steps are rendered obvious and are performed in the normal operation of the combined device described below.
Law as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 17) said means to treat and size the plastic materials being a second dry system for cutting and/or grinding the plastic materials;
a first induced current separator system configured to separate non-ferrous metals from the stream of granular material; and
a second induced current separator system configured to further divide aluminum from copper out of the non-ferrous metals;
wherein said second plant part comprises a separation system to separate the heavy chlorinated plastic materials from the heavy plastic materials not containing chlorine.
Here, it is noted that Law (col. 3, ln. 55-68 and col. 7, ln. 18-65 teaching that pelletizer transforms plastic fuel into granular form) already teaches producing granular pellets as a fuel source, but is not explicit about the use of a grinding/cutting system to produce said pellets. 



Knust further teaches that it is well-known to configure the various separation stages based on the various contaminants/metals contained therein (col. 7 teaching that multiple eddy current separation elements ME1, WA1 may be integrated with a size reduction step when removing copper, brass, aluminum, etc.) and that an optical separation feature may be integrated to more efficiently separate heavy chlorinated plastics (col. 8, ln. 14-45 teaching that heavy chlorinated plastics often contain high levels of lead and cadmium).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (i.e., separation elements) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Knust teaches the use of multiple induced current separation elements as well as an optical element to separate heavy chlorinated plastics and Valerio also teaches the use of a first and second induced current-based separators (supra).  Moreover, the prior art expressly teaches that a separation system can be configured based on the desired end product and the type of contaminants contained within the initial raw product, thus the mere addition of well-known sorting elements to a sorting plant/process to remove well-known contaminants/metals is an unlikely path to patentability.  Consequently, as a reasonable interpretation of the prior art renders Applicant’s claimed invention obvious, the claims stand rejected.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 11, 2021